DETAILED ACTION
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
		Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered and are related to newly amended claim language. Applicant’s arguments have been fully addressed in the rejections recited below. Applicants argue that the claims are allowable because “ [t]he command “skip ahead” is matched against an entry in the database and results in the section of one action where the trigger is “skip ahead.” In contrast, in an embodiment, the current application determines a plurality of functions that would effectuate a command. (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. Wang teaches a plurality of functions to effectuate the “skip ahead” action.  ([0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing…the "skip ahead" voice action may cause the media player application to fast forward by a predetermined amount of time, such as 30 seconds, 60 seconds, or other amount of time specified, for example, by an application developer 101a-101n or user 105. Thus, if the media player application is playing a song and is 1 minute and 15 seconds into the song when it receives the "skip ahead" voice action, the media player application may skip ahead in the song to a point 1 minute and 45 seconds into the song. In some examples, if the amount of time remaining in the song when the "skip ahead" voice action is received is less than the predetermined amount of time, the media player application may cause the media player application to skip ahead to a next song).  Based 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (United States Patent Application Publication 2017/0076724) in view of Wang et al. (United States Patent Application Publication 2017/0352352).
As per claim 1, Park teaches the invention substantially as claimed including, a server, comprising: 
	a communication circuit ([0040], the voice recognition apparatus
100 may include … a communicator 130 (e.g., communication interface or communication
device)); 
	at least one processor electrically connected to the communication circuit ([0048], A communicator 130 is configured to perform communication with an external apparatus. In particular, the communicator 130 may perform communication with an external voice recognition server 200; and [0122], in exemplary embodiments, one or more units of the above-described apparatuses and devices can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium); 
	at least one memory electrically connected to the at least one processor ([0043], the memory 120 may be a recording medium for storing each program necessary for operating the voice recognition apparatus), 
	wherein the at least one memory stores instructions, which are configured to enable the at least one processor to perform operations when the server operates ([0043], the memory 120 may be a recording medium for storing each program necessary for operating the voice recognition apparatus 100, which may be implemented as a hard disk drive (HDD), and etc. For example, the memory 120 may be provided with a ROM for storing a program for the operations comprising: 
	receiving, from a first external device via the communication circuit, first data related to a user input that requests performance of a task ([0030], The voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200);
	 receiving, from the first external device via the communication circuit, second data [associated with a plurality of application programs] ([0031], The voice recognition apparatus 100 may recognize a pre-stored keyword from the user's uttered voice. Herein, the keyword may be a trigger for executing a voice recognition mode; and [0066], the controller 140 may determine a domain corresponding to a keyword recognized by using domain information stored in the memory 120, and display a UI screen 610 for inducing an utterance regarding a topic corresponding to the determined domain. That is, as illustrated in FIG. 6, the UI screen 610 for inducing an utterance such as "drama titles, actor names, and etc." regarding a topic related to a drama domain); 
	determining a domain related to the task based on at least some of the first data and at least some of the second data ([0031], The voice recognition apparatus 100 may determine a domain which corresponds to the keyword recognized from the voice signal);
	determining a likely intention of a user providing the user input, based on the at least some of the first data ([0033], The voice recognition server 200 may perform voice recognition regarding the user's uttered voice received from the voice recognition apparatus 100; and [0046], The memory 120 may store a control command matching with an intention of a user utterance).

	Park fails to specifically teach receiving, from the first external device via the communication circuit, second data associated with a plurality of application programs; and determining a sequence of states of the first external device based on the domain and the likely intention. 

	However, Wang teaches receiving, from the first external device via the communication circuit, second data associated with a plurality of application programs ([0031], Audio data corresponding to the spoken input and context information specifying a status of the user device 104, including the status of applications running on the user device 104, is transmitted to the voice action system 100; Examiner Note: The “context data” is the second data); and 
	determining a sequence of states of the first external device ([0032], The speech recognition engine 130 receives the audio data corresponding to the voice input, …The context analysis engine 140 receives the context information from the user device 104 and processes the context information to determine relevant context information. ….In some instances, based on the analysis, the context analysis engine 140 may determine that additional context information is required to identify which voice actions should be enabled for a particular status of the user device 104, and so the context analysis engine 140 may request additional context information from the user device 104. The context analysis engine 140 forwards the processed context information to the voice action selector 150; and [0034], The voice action selector 150 receives the transcription of the spoken input from the speech recognition engine 130 and a context from the context analysis engine 140 that includes processed context information. The voice action based on the domain ([0024], application developer can establish discoverability examples for voice actions. The discoverability examples can be provided to users to inform them of voice actions that are available and how those voice actions can be triggered; and [0034], The voice action selector 150 uses the transcription and the context to identify a particular intent associated with a particular voice action to trigger at the user device 104; and [0044], Discoverability examples submitted by an application developer may pertain to a new voice action established by the application developer for a particular application, and may be presented at user devices having the application installed to inform users how to trigger the new voice action) and the likely intention ([0035], The voice action selector 150 identifies a particular intent for a particular voice action based on determining that the transcription matches a trigger term specified by the intent associated with the particular voice action), wherein the sequence of states comprises a plurality of functions ([0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing…the "skip ahead" voice action may cause the media player application to fast forward by a predetermined amount of time, such as 30 seconds, 60 seconds, or other amount of time specified, for example, by an application developer 101a-101n or user 105. Thus, if the media player application is playing a song and is 1 minute and 15 seconds into the song when it receives the "skip ahead" voice action, the media player application may skip ahead in the song to a point 1 minute and 45 seconds into the song. In some examples, if the amount of time remaining in the song when the "skip ahead" voice action is received is less than the predetermined amount of time, the media player application may cause ; and
	providing the sequence of states comprising the plurality of functions to the external device ([0006], identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input; and [0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing…the "skip ahead" voice action may cause the media player application to fast forward by a predetermined amount of time, such as 30 seconds, 60 seconds, or other amount of time specified, for example, by an application developer 101a-101n or user 105. Thus, if the media player application is playing a song and is 1 minute and 15 seconds into the song when it receives the "skip ahead" voice action, the media player application may skip ahead in the song to a point 1 minute and 45 seconds into the song. In some examples, if the amount of time remaining in the song when the "skip ahead" voice action is received is less than the predetermined amount of time, the media player application may cause the media player application to skip ahead to a next song).
	
	Park and Wang are analogous because they are each related voice recognition systems. Park  teaches a method of voice recognition by converting voice input, recognizing keywords in order to identify a domain, and processing the received voice input in order to control an application program based on the voice input (Abstract, The voice recognition apparatus includes a communicator configured to communicate with an external voice recognition server; a memory configured to store a plurality of keywords and domain information corresponding to each of the plurality of keywords; a microphone configured to generate a voice signal corresponding to an uttered voice; and a controller configured to recognize a keyword included in the voice signal, determine a domain corresponding to the recognized keyword by using the domain information, and control the communicator to transmit information regarding the determined domain and the voice signal to the external voice recognition server). Wang teaches a voice recognition system that controls a plurality of application programs based on several parameters (Abstract, Methods, systems, and apparatus for receiving, by a voice action system, data specifying trigger terms that trigger an application to perform a voice action and a context that specifies a status of the application when the voice action can be triggered. The voice action system receives data defining a discoverability example for the voice action that comprises one or more of the trigger terms that trigger the application to perform the voice action when a status of the application satisfies the specified context). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Park would be modified with the application control mechanism taught by Park in order to execute tasks in a voice recognition system. Therefore, it would have been obvious to combine the teachings of Park and Wang.

As per claim 2, Wang teaches, wherein the plurality of application programs includes an application program that is running in a foreground of the first external device when the user input is provided ([0004], The context submitted by the application developer can specify a user device status when the voice action should be effective to trigger the action in the application. A device status can include, for example, which application(s) is operating in the foreground).

As per claim 3, Wang teaches, wherein the plurality of application programs includes an application program that is running in a background of the first external device when the user input is provided ([0004], The context submitted by the application developer can specify a user device status when the voice action should be effective to trigger the action in the application. A device status can include, for example, which application(s) is operating … in the background (i.e., currently hidden from view in the user interface of the device); and [0085], a voice action may be defined with a context that enables the voice action when an application is operating in the background. For instance, a social network application may have an associated voice action to accept a request to connect with another user, and a user may be able to trigger the voice action to accept a request to connect with another user even if the social network application is only operating in the background of the user device).

As per claim 4, Although Wang teaches receiving voice commands associated with various applications, Wang fails to specifically teach, wherein the plurality of application programs includes an application program that is paused in the first external device before the user input is provided. Wang teaches several applications available to receive voice commands.  These applications can be running in the background.  ([0004], The context submitted by the application developer can specify a user device status when the voice action should be effective to trigger the action in the application. A device status can include, for example, which application(s) is operating in the foreground (i.e., currently active in a user interface of the device) or in the background (i.e., currently hidden from view in the user interface of the device), or can include specific information about applications, such as what activities they are currently running, the status of running activities, and so on).  It would be obvious to one of ordinary skill in the art that if no voice commands have been received at the current time for a particular application that the application is currently in a non-executing (i.e. paused) state.  

As per claim 5, Wang teaches, wherein the plurality of application programs includes an application program that is closed within a predetermined period in the first external device before the user input is provided ([0077], the validation engine may ensure that the specified context does not require the application to be operating in the foreground and also operating in the background for the new voice action to be enabled, since only one of those two conditions can be satisfied. Other validation criteria 215 may be applied to information defining a new voice action to determine whether the new voice action submitted by the application developer 201 is valid and can be inducted to generate an intent for the new voice action; and [0087], a voice action may be defined with a context that enables the voice action when an application is operating in the background. For instance, a social network application may have an associated voice action to accept a request to connect with another user, and a user may be able to trigger the voice action to accept a request to connect with another user even if the social network application is only operating in the background of the user device; Examiner Note: Wang teaches determining context information that determines how actions should be triggered (See [0003]). The context specifies an application status (i.e. whether the application is running in the background). A context indicating that the application is running in the background indicates that the application has been closed for a period of time. (See [0004]). Wang also teaches executing one program and switching to a second program in order to execute the second program (i.e. placing a previously running program in the background and  placing another application in the foreground) ([0055], the user device 104 may determine that a new application has been launched or reopened at the user device 104 (e.g., brought to the foreground of the user device 104), or that a status of an application or of the user device 104 has changed, or that content displayed at the user device has changed).

As per claim 6, Wang teaches, wherein the at least one memory further comprises instructions configured to enable the at least one processor to provide third data including the sequence of states to the first external device via the communication circuit ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device, and the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input).

As per claim 7, Wang teaches, wherein the at least one memory stores instructions configured to enable the processor to perform: 
	receiving third data including information associated with at least one application program ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device, and the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in from a second external device via the communication circuit ([0137], A computer program may be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network; and [0143], computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other); and 
	determining the domain related to the task based on the at least some of the first data ([0008], the platform allows application developers to define discoverability examples that can presented to users to inform the users of available voice actions for a specific context), the at least some of the second data ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device), and the third data ([0006], the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent….When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input).

As per claim 8, Wang teaches, wherein the at least one memory comprises instructions configured to enable the at least one processor to determine the domain related to the task ([0114], can select one or more discoverability examples from among the candidate discoverability examples to provide for output to the user device 304), based on at least one from among user information indicating the user who uses the first external device  and a history of execution performed based on the user’s input to the first external device ([0114], 

As per claim 9, Wang teaches, wherein the second data associated with the plurality of application programs includes at least one from among an identifier of at least one of the plurality of application programs  recent operation information ([0116], voice action corresponding to the particular candidate discoverability example, may determine to select the particular candidate discoverability example based on determining that a user has previously or recently entered voice input that is similar to a trigger phrase associated with the particular candidate discoverability example), a path rule including recent operation, execution screen information associated with execution of the recent operation, and hierarchy structure information corresponding to the recent operation.

As per claim 10, Park teaches, wherein the at least one memory stores instructions configured to enable the at least one processor to determine the domain related to the task from among domains respectively corresponding to the plurality of application programs when the at least one processor determines the domain related to the task ([0031], The voice recognition apparatus 100 may determine a domain which corresponds to the keyword 120 may store at least one keywords and domain information corresponding to each of the at least one keywords).

As per claim 11, Wang teaches, wherein the at least one memory stores instructions configured to perform: 
	determining a parameter related to the task based on the at least some of the first data and the second data ([0120], the formatting engine 380 may have access to user device information 390 that indicates characteristics of the user device 304 that are pertinent to presenting discoverability examples at the user device 304, and may prepare the discoverability examples for output at the user device 304 based on the user device information 390. User device information 390 can include, for example, a display size, resolution, color spectrum, refresh rate, or other parameters, an audio output frequency range or other speaker or headphone jack output parameters, application programming interface protocols or input/output formats, or other information relevant to provide discoverability examples for output at the user device 304); and 
	wherein determining the sequence of the states of the first external device is further based the parameter ([0121], the formatting engine 380 may receive the selected candidate discoverability example data items, or can access the selected candidate discoverability examples at the application metadata backend 310, and based on formatting the selected candidate 

As per claim 12, Park teaches the invention substantially as claimed including an electronic device, comprising: 
	a housing ([0029], The voice recognition apparatus 100 may be a television as shown in FIG. 1. However, this is only an example, and the voice recognition apparatus 100 may be implemented with various electronic apparatuses such as a smart phone, a desktop PC, a notebook, a navigation, an audio, a smart refrigerator, an air conditioner, and etc.); 
	a display disposed inside the housing, and exposed via a first part of the housing ([0040], the voice recognition apparatus 100 may be implemented by an electronic apparatus in various forms such as a TV, an electronic bulletin boards, a large format display (LFD), a smart phone, a tablet, a desktop PC, a notebook, a home network system server, and etc.); 
	a microphone disposed inside the housing, and exposed via a second part of the housing ([0011], According to an aspect of an exemplary embodiment, there is provided a voice recognition apparatus including …a microphone configured to generate a voice signal corresponding to an uttered voice); 
	a communication circuit disposed inside the housing ([0011], According to an aspect of an exemplary embodiment, there is provided a voice recognition apparatus including a communicator configured to communicate with an external voice recognition server); 
	at least one processor disposed inside the housing, and electrically connected to the display, the microphone, and the communication circuit ([0048], A communicator 130 is configured to perform communication with an external apparatus. In particular, the communicator 130 may perform communication with an external voice recognition server 200; and [0122], in exemplary embodiments, one or more units of the above-described apparatuses and devices can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium); and 
	at least one memory disposed inside the housing ([0011], According to an aspect of an exemplary embodiment, there is provided a voice recognition apparatus including …a memory configured to store a plurality of keywords and domain information corresponding to each of the plurality of keywords), and electrically connected to the processor, wherein the at least one memory stores instructions configured to enable the processor to perform operations when the electronic device operates, the operations comprising:  
	displaying, on the display, an execution screen of a first application program among the plurality of application programs ([0066], the controller 140 may determine a domain corresponding to a keyword recognized by using domain information stored in the memory 120, and display a UI screen 610 for inducing an utterance regarding a topic corresponding to the determined domain. That is, as illustrated in FIG. 6, the UI screen 610 for inducing an utterance such as "drama titles, actor names, and etc." regarding a topic related to a drama domain); 
	receiving a user input for requesting performance of a task via the microphone while the execution screen of the first application program is displayed ([0067], After the UI screen 610 being displayed, the controller 140, in response to an input of a subsequent user's uttered voice through the microphone 110, controls the microphone 110 to generate a voice signal corresponding to the subsequent user's uttered voice…For example, if the subsequent 
	transmitting, to an external server via the communication circuit, first data related to the user input ([0030], The voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200) and second data including information associated with the plurality of application programs ([0031], The voice recognition apparatus 100 may recognize a pre-stored keyword from the user's uttered voice. Herein, the keyword may be a trigger for executing a voice recognition mode).
	
	Park fails to specifically teach, executing a plurality of application programs; and receiving third data including a sequence of states of the electronic device from the external server via the communication circuit, in response to the transmission of the first data and the second data, wherein the sequence of states comprises a plurality of functions; and performing the plurality of functions using at least one of the plurality of application programs, according to the sequence of states.
 
	However, Wang teaches, executing a plurality of application programs ([0031], applications running on the user device 104); and 
	receiving third data including a sequence of states of the electronic device from the external server via the communication circuit, in response to the transmission of the first data and the second data ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device, and the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input; and [0015],  trigger the software application to perform the second new voice action when a status of the software application satisfies the specified context…the user device is configured, based at least on the data defining the second discoverability example, to provide a notification of the one or more of the trigger terms that trigger the software application to perform the new voice action and of the one or more of the trigger terms that trigger the software application to perform the second new voice action when a status of the software application satisfies the specified context) wherein the sequence of states comprises a plurality of functions ([0034], The voice action selector 150 identifies a particular intent for a particular voice action based on determining that the transcription matches a trigger term specified by the intent associated with the particular voice action; [0035], Having identified the set of candidate voice actions that are enabled for the presented context, the voice action selector 150 can compare the transcription of the voice input to one or more trigger phrases associated with each of the enabled voice actions…detection of the one or more terms of a particular trigger phrase results in identification and triggering of the voice action corresponding to the particular trigger phrase; [0036], the voice action selector 150 can receive the transcription of the voice input "skip ahead" and the context for the user device 104, and can use the received context to identify candidate voice actions to initiate at the user device 104, i.e., voice actions that can be initiated at the user device 104 based on the current status of the user device 104; and ; and 
	performing the plurality of functions using at least one of the plurality of application programs, according to the sequence of states ([0006], identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input; and [0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing…the "skip ahead" voice action may cause the media player application to fast forward by a predetermined amount of time, such as 30 seconds, 60 seconds, or other amount of time specified, for example, by an application developer 101a-101n or user 105. Thus, if the media player application is playing a song and is 1 minute and 15 seconds into the song when it receives the "skip ahead" voice action, the media player application may skip ahead in the song to a point 1 minute and 45 seconds into the song. In some 
.
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 13, Wang wherein the first application program is running in a foreground ([0004], A device status can include, for example, which application(s) is operating in the foreground (i.e., currently active in a user interface of the device); and [0033], The context analysis engine 140 receives context information from the user device 104 that specifies that the media player application is running in the foreground, that the media player application is operating in an audio player mode, and that specifies other information about the user device 104) and wherein the plurality of application programs comprises a second application program that is running in a background ([0033], the context information may also indicate that a social network application is operating in the background of the user device 104; EN: that under BRI, the clause “within a predetermined period” is only applicable to the closed state.), paused, or closed within a predetermined period.

As per claim 14, this is the “method claim” encompassing the same scope as claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 15, Wang teaches, wherein the plurality of application programs includes a first application program that is running in a foreground of the first external device and a second application program that is an application program that is running in a background, paused, or closed within a predetermined period ([0004], The context submitted by the application developer can specify a user device status when the voice action should be effective to trigger the action in the application. A device status can include, for example, which application(s) is operating in the foreground (i.e., currently active in a user interface of the device) or in the background (i.e., currently hidden from view in the user interface of the device), or can include specific information about applications, such as what activities they are currently running, the status of running activities, and so on; and [0093], A context defined by an application developer can also indicate that a voice action associated with the context is only enabled during certain times, dates, months, seasons, or when other temporal conditions are met. For example, a context may specify that a certain voice action is only enabled if context information received from a user device or from another information source satisfies a time condition).

As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons. 
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.

As per claim 18, Park teaches the invention substantially as claimed including, a method of performing an operation based on a user input, by an electronic device, the method comprising:  
	displaying an execution screen of a first application program from among the plurality of application programs ([0066], the controller 140 may determine a domain corresponding to a keyword recognized by using domain information stored in the memory 120, ; 
	receiving the user input for requesting performance of a task via a microphone  while the execution screen of the first application program is displayed ([0011], According to an aspect of an exemplary embodiment, there is provided a voice recognition apparatus including …a microphone configured to generate a voice signal corresponding to an uttered voice; and [0066], the controller 140 may determine a domain corresponding to a keyword recognized by using domain information stored in the memory 120, and display a UI screen 610 for inducing an utterance regarding a topic corresponding to the determined domain. That is, as illustrated in FIG. 6, the UI screen 610 for inducing an utterance such as "drama titles, actor names, and etc." regarding a topic related to a drama domain); 
	transmitting first data related to the user input ([0030], The voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200) and second data including information associated with the plurality of application programs to an external server ([0031], The voice recognition apparatus 100 may recognize a pre-stored keyword from the user's uttered voice. Herein, the keyword may be a trigger for executing a voice recognition mode); and
	performing the task using at least one of the plurality of application programs, according to the sequence of the states ([0067], performs voice recognition for searching for a text having a pattern corresponding to "Bigbang" …and transmits a result of voice recognition to the voice recognition apparatus 100. Then, for example, a channel broadcasting the drama "Bigbang" may be displayed on the display 150).

	Park fails to specifically teach, executing a plurality of application programs; and receiving third data including a sequence of states of the electronic device from the external server, in response to the transmission of the first data and the second data, therein the sequence of stats comprises a plurality of functions; and performing the plurality of functions using at least one of the application programs, according to the sequence of states.  

	Furthermore, Wang teaches, executing a plurality of application programs ([0031], applications running on the user device 104); and 
	receiving third data including a sequence of states of the electronic device from the external server, in response to the transmission of the first data and the second data ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device, and the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input), therein the sequence of stats comprises a plurality of functions  ([0034], The voice action selector 150 identifies a particular intent for a particular voice action based on determining that the transcription matches a trigger term specified by the intent associated with the particular voice action; [0035], Having identified the set of candidate voice actions that are enabled for the presented context, the voice action selector 150 can compare the transcription of the voice input to one or more trigger phrases associated with each of the enabled voice actions…detection of the one or more terms of a particular trigger phrase results in identification 
	performing the plurality of functions using at least one of the application programs, according to the sequence of states ([0006], identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input; and [0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing…the "skip ahead" voice action may cause the media player application to fast forward by a predetermined amount of time, such as 30 seconds, 60 seconds, .
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 19, this claim is similar to claim 15 and is rejected for the same reasons.
As per claim 20, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 21, Wang teaches, wherein the plurality of functions comprise at least one function from one application ([0006], Once the voice action has been deployed, a user operating a user device can provide a speech input. The user device can submit context information for the user device, and the context information and a transcription of the speech input can be used to identify an intent and to trigger the identified intent. When the intent is triggered, data for executing the activity or action is determined, and is transmitted to the user device to execute the activity or action in response to the voice input [0034], The voice action selector 150 receives the transcription of the spoken input from the speech recognition engine 130 and a context from the context analysis engine 140 that includes processed context , and at least one function for a second application ([0037], The "skip ahead" voice action may be a voice action for causing the media player application to skip ahead by a predetermined amount of time in a song that the media player application is currently playing… if the amount of time remaining in the song when the "skip ahead" voice action is received is less than the predetermined amount of time, the media player application may cause the media player application to skip ahead to a next song).

As per claim 22, this claim is similar to claim 21 and is rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Kwak et al. (United States Patent Application Publication 2015/0015511) {Discusses a voice recognition system used to control several applications}.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MELISSA A HEADLY/
Examiner, Art Unit 2199                                                                                                                                                                                                        /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199